jean steinberg donor petitioner v commissioner of internal revenue respondent docket no filed date p entered into a binding gift agreement with her daughters under which p gave her daughters cash and securities and in exchange the daughters agreed to assume and to pay among other things any estate_tax liability imposed under sec_2035 as a result of the gifts in the event that p passed away within three years of the gifts in calculating for gift_tax purposes the gross fair_market_value of the property transferred to the daughters p reduced the fair_market_value of the cash and securities by an amount representing the value of the daughters’ assumption of the potential sec_2035 estate_tax liability among other things held because the value of the obligation assumed by the daughters is not barred as a matter of law from being consideration in money or money’s worth within the meaning of sec_2512 the fair_market_value of p’s taxable gift may be determined with reference to the daughters’ assumption of the potential sec_2035 estate_tax liability we will deny r’s motion for summary_judgment and we will no longer follow 120_tc_358 rev’d and remanded sub nom 461_f3d_614 5th cir to the extent it provides otherwise john w porter keri d brown michael s arlein and jef- frey d watters jr for petitioner john v cardone and jane j kim for respondent opinion kerrigan judge this gift_tax case is before the court on respondent’s motion for summary_judgment filed under rule petitioner objects to the motion respondent issued petitioner a notice_of_deficiency increasing petitioner’s gift_tax liability by dollar_figure for tax_year regarding the motion for summary_judgment respondent disputes only one issue whether a donee’s promise to pay any federal or state estate_tax liability that may arise under sec_2035 if the donor dies within three years of the gift may constitute consideration in money or money’s worth within the meaning of sec_2512 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner procedure we round all monetary amounts to the nearest dollar background the following facts are not in dispute petitioner resided in new york when she filed the petition on date petitioner entered into a binding gift agreement net_gift agreement with her four adult daughters collectively donees at that time petitioner wa sec_89 years old in the net_gift agreement petitioner agreed to make gifts of cash and securities to the donees in exchange the donees agreed to assume and to pay any federal gift_tax liability imposed as a result of the gifts the donees also agreed to assume and to pay any federal or state estate_tax liability imposed under sec_2035 as a result of the gifts in the event that petitioner passed away within three years of the gifts sec_2035 provides that the amount of a gross_estate shall be increased by the amount of gift_taxes paid on any gift made by the decedent during the three-year period preceding the decedent’s date of death sec_3 federal and state estate_tax of the net_gift agreement provides in pertinent part a assumption of federal and state estate_tax liability each donee hereby agrees to assume pay and indemnify the executor against all additional federal and state estate_tax liability assessed pursuant to code sec_2035 i if mrs steinberg petitioner does not survive for three years following the effective date and ii that is directly attributable to mrs steinberg’s transfer of the gift property made under the instruments of transfer including all penalties and interest which accrue upon such estate_tax liability except such penalties and interest that are directly attributable to actions or delays committed by the executor or another donee the estate_tax liability for purposes of determining and allocating the estate_tax liability i the value of all additional tax shall be as finally determined for federal estate_tax pur- poses ii the only gift_tax taken into account in the calculation shall be the gift_tax on mrs steinberg’s transfers of the gift property to the donees made under the instruments of transfer and iii the amount of the estate_tax liability each donee shall bear shall be an amount equal to the estate_tax liability attributable to the donee’s gift_tax share a and the donee’s gift_tax share b in each case collectively the donee’s estate_tax share verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports c payment of estate_tax liability i donees’ payment to executor each donee shall deliver to the executor an amount equal to the donee’s estate_tax share by certified check made payable to the united_states treasury no later than thirty days before the due_date for payment of the estate_tax liability or if later as soon thereafter as the executor notifies the donee of the amount of the estate_tax liability the net_gift agreement also provides remedies if any daughter fails to pay her share of any sec_2035 estate_tax liability section c remedy available in event of default of the net_gift agreement provides in pertinent part ii default in payment of estate_tax liability if the executor deter- mines that a donee is in default the executor shall give notice to the donee that the donee is in default estate_tax default notice and estate_tax default notice date respectively if the donee fails within business days after the default notice date to deliver to the executor the remaining balance of the donee’s estate_tax share of the estate_tax liability donee’s estate_tax balance all cash distributions ie cer- tain quarterly distributions to which the donees are entitled otherwise distributable to a donee shall be delivered directly to the executor each donee agrees that upon the date on which the executor gives an estate_tax default notice to a donee the executor also shall deliver a duplicate copy of the estate_tax default notice to the man- ager and the donee shall be deemed to have directed the manager to deliver the cash distribution otherwise distributable to the donee directly to the executor in satisfaction of the donee’s estate_tax balance as provided in this paragraph each donee agrees to perform any and all acts necessary as a shareholder partner member manager or director of any entity governed by an applicable agreement to effect the payment of the donee’s estate_tax balance to the executor the net_gift agreement was the result of several months of negotiation between petitioner and the donees petitioner and the donees were represented by separate counsel petitioner retained an appraiser to calculate the gross fair_market_value of the property transferred to the donees the appraiser also calculated the aggregate fair_market_value of the net_gift the appraiser determined the value of the net_gift by reducing the fair_market_value of the cash and securi- ties by both the gift_tax the donees paid and the actu- arial value of the donees’ assumption of potential sec_2035 estate_tax the appraiser determined the actuarial value of the donees’ assumption of the potential sec_2035 estate_tax by calculating petitioner’s annual mor- tality rate for the three years after the gift ie the prob- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner ability that petitioner would pass away within one year two years or three years of the gift among other things the appraiser determined that the aggregate fair_market_value of the net_gift was dollar_figure as of the date of the gift peti- tioner valued the donees’ assumption of the potential sec_2035 estate_tax liability at dollar_figure on date petitioner timely filed a form_709 united_states gift and generation-skipping_transfer_tax return for tax_year on the form_709 petitioner reported taxable_gifts of dollar_figure and total gift_tax of dollar_figure petitioner attached a summary of the net_gift agreement which included a description of the appraiser’s determination of the value of the net_gifts to the form_709 on date respondent mailed the notice of defi- ciency which increased the aggregate value of petitioner’s net_gifts to the donees from dollar_figure to dollar_figure for a total gift_tax increase of dollar_figure respondent disallowed the discount petitioner made for the donees’ assumption of the potential sec_2035 estate_tax in response petitioner filed a petition and respondent filed a motion for summary_judgment liability i summary_judgment discussion summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff ’d 17_f3d_965 7th cir the burden is on the moving party in this case respondent to demonstrate that there is no genuine dispute as to any material fact and that he or she is entitled to judg- ment as a matter of law 116_tc_73 in considering a motion for summary_judgment evidence is viewed in the light most favorable to the nonmoving party bond v commissioner the notice_of_deficiency increased the value of petitioner’s total gifts for tax_year by dollar_figure because of net_gifts to donor’s four daugh- ters nonetheless both respondent and petitioner claim that the notice_of_deficiency disallowed petitioner’s entire dollar_figure discount for the donees’ assumption of the potential sec_2035 estate_tax liability verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports 100_tc_32 the nonmoving party may not rest upon the mere allegations or denials of his or her pleading but must set forth specific facts showing there is a genuine dispute for trial sundstrand corp v commissioner t c pincite for purposes of respondent’s motion respondent does not dispute the value of the cash and securities transferred whether petitioner properly reduced her gift_tax liability by the amount of gift_tax the donees assumed or whether the donees’ assumption of the sec_2035 estate_tax liability is enforceable under local law respondent’s sole claim is that the donees’ assumption of the potential sec_2035 estate_tax liability did not increase the value of peti- tioner’s estate and therefore did not constitute consideration in money or money’s worth within the meaning of sec_2512 in exchange for the gifts for the following reasons we conclude that there are genuine factual disputes about the issue ii statutory framework a gift_tax generally sec_2501 imposes a tax on the transfer of property by gift the donor is primarily responsible for paying the gift_tax sec_2502 see also sec_25_2502-2 gift_tax regs the gift_tax is imposed upon the donor’s act of making the transfer rather than upon receipt by the donee and it is measured by the value of the property passing from the donor rather than the value of enrichment resulting to the donee sec_25_2511-2 gift_tax regs donative_intent on the part of the donor is not an essential element for gift_tax purposes the application of gift_tax is based on the objective facts and circumstances of the transfer rather than the subjective motives of the donor sec_25_2511-1 gift_tax regs the amount of gift_tax is based on the aggregate value of taxable_gifts made during the year among other things see sec_2502 imposing the gift_tax on a cumulative basis taxable_gifts are the total_amount_of_gifts made during the year less certain deductions sec_2503 the amount of a sec_2503 also enumerates a handful of exclusions none of which are relevant in this case verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner gift of property is generally the value of the property on the date of the gift sec_2512 the gift is complete when the property has left the donor’s dominion and control see sec_25_2511-2 gift_tax regs the value of the property is the price at which it would change hands between a willing buyer and a willing seller neither being under any compul- sion to buy or to sell and both having reasonable knowledge of the relevant facts sec_25_2512-1 gift_tax regs the amount_of_the_gift is the amount by which the value of the property transferred exceeds the value of consideration received in money or money’s worth see sec_2512 sec_25_2511-1 sec_25_2512-8 gift_tax regs see also commis- sioner v wemyss 324_us_303 thus if a donor makes a gift subject_to the condition that the donee pay the resulting gift_tax the amount_of_the_gift is reduced by the amount_of_the_gift tax see 17_tc_1350 such a gift is commonly referred to as a net_gift b sec_2035 gross-up provision under sec_2035 formerly sec_2035 see tax- payer relief act of pub_l_no sec a stat pincite a decedent’s gross_estate is increased by the amount of any gift_tax paid_by the decedent or the decedent’s estate on any gift made by the decedent during the three-year period preceding the decedent’s death for purposes of this gross-up provision we have deemed that the phrase gift_tax paid_by the decedent or the decedent’s estate during the relevant three-year period includes gift_tax attributable to a net_gift the decedent made during that period despite the fact that the donee is responsible for paying the gift_tax in that situation 88_tc_769 aff ’d in part rev’d in part on other grounds 856_f2d_1158 8th cir we note that the inclusion of the gift_tax paid is a computational element only congress enacted what is now sec_2035 as part of an effort to mitigate the disparity of treatment between the tax- ation of lifetime transfers and transfers at death see h_r rept no pincite 1976_3_cb_735 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports congress imposed the gross-up provision on gift_tax paid within three years of death because the gift_tax paid on a lifetime_transfer which is included in a decedent’s gross_estate is taken into account both as a credit against the estate_tax and also as a reduction in the estate_tax base so substantial tax savings can be derived under present law by making so-called ‘deathbed gifts’ even though the transfer is subject_to both taxes id pincite c b vol pincite congress intended the gross-up rule to eliminate any incen- tive to make deathbed transfers to remove an amount equal to the gift_taxes from the transfer_tax base id c net_gifts the net_gift rationale flows from the basic premise that the gift_tax applies to transfers of property only to the extent that the value of the property transferred exceeds the value in money or money’s worth of any consideration received in exchange therefor see sec_2512 sec_25_2512-8 gift_tax regs when a net_gift occurs the donor calculates his or her gift_tax liability by reducing the amount_of_the_gift by the amount_of_the_gift tax 133_tc_402 aff ’d 678_f3d_769 9th cir the rationale is that because the donee incurred the obliga- tion to pay the tax as a condition of the gift ‘the donor did not have the intent to make other than a net_gift ’ id quoting 49_tc_356 aff ’d per curiam 410_f2d_752 6th cir in other words the donor reduces the value_of_the_gift by the amount of the tax because the donor has received consider- ation for a part of the gift equal to the amount of the applicable gift_tax id petitioner’s gift may be best described as a net net_gift because the donees agreed to pay both the resulting gift_tax and any potential sec_2035 estate_tax we will refer to petitioner’s gift in its entirety as a net_gift before the enactment gifts made within three years of the donor’s death were merely presumed to be in contemplation_of_death see h_r rept no pincite 1976_3_cb_735 congress opted for a bright-line_test in sec_2035 to end the considerable litiga- tion concerning the motives of decedents in making gifts id verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner iii the value of the donees’ assumption of the potential sec_2035 estate_tax the fundamental question posed by this case is the fair_market_value of the property rights transferred under the net_gift agreement pursuant to sec_25_2512-1 gift_tax regs fair_market_value is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts all relevant facts and elements of value as of the time of the gift must be considered sec_25_2512-1 gift_tax regs the willing buyer willing seller test is the bedrock of transfer_tax valuation it requires us to determine what property rights are being transferred and on what price a willing buyer and a willing seller would agree for those property rights respondent claims that the donees’ assumption of the potential sec_2035 estate_tax is worthless in particular respondent contends that the donees’ assumption provided no benefit monetary or otherwise to petitioner other than some peace of mind respondent thus claims that the donees’ assumption failed to replenish petitioner’s estate and there- fore failed as consideration for a gift under the estate deple- tion theory of the gift_tax respondent rests these claims in part on our holding in 120_tc_358 rev’d and remanded sub nom 461_f3d_614 5th cir for the fol- lowing reasons we conclude that respondent is not entitled to summary_judgment with respect to these claims a background consideration and the estate depletion theory as noted above a donor need only pay gift_tax on a transfer to the extent that the value of the property trans- ferred exceeds the value of any consideration in money or money’s worth that the donor receives in exchange to qualify as consideration in money or money’s worth the consideration received must be reducible to value in money or money’s worth consideration consisting of something unquantifiable such as love and affection or the promise of marriage is wholly disregarded sec_25_2512-8 gift_tax verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports regs similarly the relinquishment of dower curtesy or any other marital right in a spouse’s estate is not considered consideration in money or money’s worth id a transfer made during the ordinary course of business however is per se made for consideration in money or money’s worth and thus is not subject_to gift_tax see id see also sec_25 g gift_tax regs gift_tax is not applicable to ordinary business transactions the estate depletion theory of gift_tax can be applied to determine what constitutes consideration in money or money’s worth under the estate depletion theory a donor receives consideration in money or money’s worth only to the extent that the donor’s estate has been replenished see commissioner v wemyss u s pincite randolph e paul federal estate_and_gift_taxation para pincite5 the paul treatise cited twice with approval by the supreme court in wemyss further notes the consideration may thus augment the donor’s estate give the donor a new right or privilege or dis- charge him from liability paul supra pincite thus the benefit to the donor in money or money’s worth rather than the detriment to the donee determines the existence and amount of any consideration offset in the context of an other- wise gratuitous transfer see commissioner v wemyss u s pincite b mccord v commissioner respondent’s claims rely heavily on our reasoning and holding in mccord in mccord the taxpayers husband and wife formed mccord interests ltd l l p mil the tax- payers were both class a limited partners and class b limited partners in mil the taxpayers’ four adult sons were class b limited partners and general partners on formation mil held stocks bonds real_estate oil_and_gas investments and other closely_held_business interests on date the taxpayers assigned their respective class a limited_partnership interests in mil to a charitable_organization on date valuation_date the taxpayers entered into an assignment agreement in which the taxpayers relinquished all dominion and control_over their class b limited_partnership interests in mil to verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner their four sons four trusts for the benefit of their sons and two charitable organizations under the terms of the formula_clause contained in the assignment agreement the four sons and the four trusts were to receive the portion of the gift interest having an aggregate fair_market_value of dollar_figure if the fair_market_value of the gift interest exceeded dollar_figure the excess was to be allocated to the two charitable organizations impor- tantly the four sons-individually and as trustees of the four trusts-agreed to be liable for all transfer_taxes federal gift estate and generation-skipping_transfer taxes and any resulting state taxes imposed on the taxpayers as a result of the gifts on their form sec_709 for tax_year both taxpayers reduced the gross value amounts of their respective shares of the gifts by the amount of federal and state gift_tax gen- erated by the transfer which the four sons had agreed to pay as a condition of the gifts each taxpayer further reduced that gross value amount by the actuarially determined value of the four sons’ contingent obligation to pay any estate_tax that would result from the transaction if that taxpayer were to pass away within three years of the valuation_date the commissioner determined among other things that the taxpayers had improperly reduced their gross value amounts by the actuarial value of the four sons’ obligation to pay any potential estate_taxes arising from the transactions we agreed with the commissioner in mccord holding that in advance of the death of a person no recognized method exists for approximating the burden of the estate_tax with a sufficient degree of certitude to be effective for federal gift_tax purposes mccord v commissioner t c pincite we reasoned that the taxpayers’ computation of the mortality- adjusted present_value of the sons’ obligation merely dem- onstrated that if one assumes a fixed dollar amount to be paid contingent on a person of an assumed age not surviving a three-year period one can use mortality tables and interest assumptions to calculate the amount that an insurance_company might demand to bear the risk that the assumed amount has to be paid id we further noted that the dollar amount of a potential liability to pay the tax is by no means fixed rather such amount depends on factors that are subject_to change including estate_tax rates and exemption verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports amounts not to mention the continued existence of the estate_tax itself id fn ref omitted we thus concluded that the taxpayers were not entitled to treat the mortality-adjusted present values as consideration received for the gifts id pincite to support this propo- sition we cited 318_us_184 which we described as holding that a donor’s rever- sionary interest contingent not only on the donor outliving her 30-year old daughter but also on the failure of any issue of the daughter to attain the age of years is dis- regarded as an offset in determining the value_of_the_gift actuarial science cannot establish the probability of whether the daughter would marry and have children mccord v commissioner t c pincite additionally we suggested that the taxpayers’ reduction of the value of their gift failed under the estate depletion theory we pointed out that a donee’s assumption of gift_tax liability resulting from a gift provides a benefit to the donor in money or money’s worth that is readily apparent and ascertainable since the donor is relieved of an immediate and definite liability to pay such tax id we observed that i f that donee further agrees to pay the potential tax that may result from the gift then any benefit in money or money’s worth from the arrangement arguably would accrue to the benefit of the donor’s estate and the beneficiaries thereof rather than the donor and that t he donor in that situation might receive peace of mind but that is not the type of tangible benefit required to invoke net_gift prin- ciples id c succession of mccord v commissioner the taxpayers appealed mccord to the court_of_appeals for the fifth circuit resulting in 461_f3d_614 the court_of_appeals reversed and remanded mccord holding among other things that there was nothing too speculative about the mccord sons’ legally binding assumption of the potential sec_2035 estate_tax at the time of the gift id pincite the court_of_appeals noted the taxpayer husband did in fact pass away within three years of the gift 461_f3d_614 5th cir verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner it is axiomatic contract law that a present obligation may be and fre- quently is performable at a future date it is also axiomatic that respon- sibility for the future performance of such a present obligation may be either firmly fixed or conditional ie either absolute or contingent on the occurrence of a future event a condition_subsequent and it is axiomatic that any conditional liability for the future performance of a present obligation is-to a greater or lesser degree- speculative the issue here though is not whether sec_2035’s condition_subsequent is speculative vel non but whether it is too speculative to be applicable a very elastic yardstick indeed id the court_of_appeals reasoned that there are three major types of conditions subsequent along the speculative con- tinuum a future event that is absolutely certain to occur such as the passage of time a future event that is not absolutely certain to occur but nevertheless may be a ‘more certain prophec y ’ and a possible but low- odds future event which is undeniably a ‘less certain prophec y ’ such as a reversion of an interest in property if the unmarried and childless life_tenant not only survives the transferor but herself bears children who live to the age of majority and at least one of whom survives the transferor as in robinette v helvering id see also 279_us_151 like all values the value of a remainder_interest depends largely on more or less certain prophecies of the future the court_of_appeals concluded that in order to determine whether any conditions subsequent inherent in the mccord sons’ assumption were too speculative one would have to identify which factors a willing buyer would take into consideration in deciding whether it is too speculative for him to insist on its being used in reaching a price that the seller is willing to accept succession of mccord v commis- sioner f 3d pincite the court_of_appeals noted that if a condition_subsequent is too speculative then a willing buyer would not insist that a willing seller provide a discount with respect to that condition_subsequent id pincite the court_of_appeals held as a matter of law a willing buyer would insist on the willing seller’s recognition that the effect of the three-year exposure to sec_2035 estate_taxes was sufficiently determinable as of the date of the gifts to be taken into account id pincite in particular the court rev’g 120_tc_358 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports of appeals noted that even though estate_tax rates have changed and likely will change the estate_tax has not been repealed the court_of_appeals thus concluded t he transfer_tax law and its rates that were in effect when the gifts were made are the ones that a willing buyer would insist on applying in determining whether to insist on and calculate a discount for sec_2035 estate_tax liability id pincite the court_of_appeals observed that the commissioner did not object to the taxpayers’ arithmetic in calculating the dis- count for the potential sec_2035 estate_tax liability and that the commissioner did not dispute the estate and gift_tax laws and rates that were so applied the interest rate used to discount to present_value the ages used for the taxpayers or the actuarially determined mortality factors used for determining the likelihood of the taxpayers’ deaths within three years of the gift id d departure from mccord petitioner contends that mccord was decided incorrectly and that the donees’ assumption of the potential sec_2035 estate_tax liability is not worthless we note that this case is not appealable to the court_of_appeals for the fifth circuit so we are not bound to follow the court of appeals’ decision in succession of mccord see 54_tc_742 aff ’d 445_f2d_985 10th cir whether the donees’ assumption is too speculative as a matter of law a our reliance on robinette v helvering in mccord we concluded that the mccord sons’ assumption of the taxpayers’ potential sec_2035 estate_tax liability was too speculative to be reduced to a monetary value in particular we likened the uncertainty in the mccord tax- payers’ situation-ie the fact that the dollar amount of the potential estate_tax liability is not fixed because factors such this case addresses only the issue discussed in section vii of mccord which pertains to the effect of the mccord sons’ agreement to pay any sec_2035 estate_tax liability incurred by their parents as a result of the mccord gift verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner as estate_tax rates and exemption amounts are subject_to change-to the uncertainty at the heart of 318_us_184 in robinette a daughter at the time childless and unmarried and her mother set up two trusts the daughter placed her property in a_trust creating a life_estate for her- self and a secondary_life_estate for her mother and step- father should she predecease them the remainder was to go to the daughter’s then-unborn issue upon reaching the age of if no issue existed the property would be distributed via the will of the last surviving life_tenant the mother set up a similar trust giving herself a life tenancy in the trust prop- erty and giving her daughter a secondary life tenancy should she predecease her daughter she assigned the remainder to her daughter’s issue upon that issue’s reaching the age of if no issue existed the property would be distributed via the will of the last surviving life_tenant the daughter and her mother as the taxpayers conceded that the secondary life estates were gifts but argued that the values of the gifts should be reduced by the values of the remainders to the daughter’s unborn issue the supreme court held that the taxpayers could not reduce the values of the gifts by the values of the rever- sionary remainder_interest see robinette v helvering u s pincite the supreme court reasoned that there was no recognized method for determining the values of the contingent reversionary remainders which in the case of the mother’s trust depended on not only the possibility of the daughter’s survivorship but also on the death of the daughter without issue who failed to reach the age of id pincite the supreme court noted that the factors to be considered in fixing the values of the contingent remainders on the date of the gifts included whether the daughter would marry whether the daughter would have children and whether those children would reach the age of id pincite the supreme court concluded w e have no reason to believe from this record that even the actuarial art could do more than guess at the value here in question id notably the supreme court juxtaposed the complex contingent reversionary remainders in robinette with a simple reversionary_interest in 318_us_176 the companion case to robinette in smith verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports the taxpayer placed stock into a_trust and then granted a life_estate in the trust to his wife the taxpayer set up a sec- ondary life_estate in the trust for himself should his wife pre- decease him the government conceded that the taxpayer’s reversionary_interest contingent on his outliving his wife should be excluded from the gift as having value which can be calculated by an actuarial device and that it is immune from the gift_tax smith u s pincite in robinette the supreme court drew a distinction between the reversionary_interest in smith and the contingent rever- sionary remainder in robinette noting here unlike the smith case the government does not concede that the reversionary_interest of the petitioner should be deducted from the total value in the smith case the grantor had a reversionary_interest which depended only upon his surviving his wife and the government conceded that the value was therefore capable of ascertainment by recognized actuarial methods in this case however the reversionary_interest of the grantor depends not alone upon the possibility of survivorship but also upon the death of the daughter without issue who should reach the age of years the petitioner does not refer us to any recognized method by which it would be possible to determine the value of such a contin- gent reversionary remainder robinette v helvering u s pincite thus the supreme court expressly distinguished a simple contingency based on the possibility of survivorship which the court implied is ascertainable by recognized actuarial methods from the complex contingency based on the possi- bility of survivorship plus the possibility that the unmarried daughter might die without issue who reach the age of years which was highly remote harrison v commissioner t c pincite discussing robinette see also succession of mccord v commissioner f 3d pincite n in this case as in mccord the contingency in issue is whether petitioner would survive three years after the date of the gift like the contingency in smith this contingency is simple and based on the possibility of survivorship it is not complex in robinette which depended on multiple occurrences the event of petitioner’s survival three years after the date of the gift is speculative and whether it is too speculative or highly remote is a factual issue like the contingency verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner b comparison to murray v united_states and estate of armstrong v united_states in reaching our conclusion in mccord we also considered 687_f2d_386 ct_cl and 132_fsupp2d_421 w d va aff ’d sub nom 277_f3d_490 4th cir see mccord v commis- sioner t c pincite we noted that neither case was binding on us and that the facts of both cases were some- what different from the facts in mccord id pincite we agree d with what we believe d to be the basis of those two opinions ie that in advance of the death of a person no recognized method exists for approximating the burden of the estate_tax with a sufficient degree of certitude to be effective for federal gift_tax purposes id our reliance on murray and estate of armstrong is inapposite with respect to the case at hand in murray a donor placed shares of stock into several rev- ocable trusts pursuant to an instrument dated date that obligated the trustees to pay among other debts the donor’s estate and death_tax liabilities the instrument stated that the trusts were revocable ‘during the lifetime of the donor and prior to date ’ murray f 2d pincite the donor passed away on date the executors of the donor’s estate the plaintiffs in murray argued that the obligation to pay the donor’s estate and death taxes rendered the gifts completely without value when made the court of claims disagreed reasoning that although the trusts’ obligation to pay the donor’s estate and death taxes generally could reduce the value of the gifts the value of the gifts in this situation was not reducible id pincite citing harrison v commissioner t c pincite5 the court of claims further reasoned i t was not the donor’s intent to limit the value of the gifts passing in trust to only that amount exceeding the value of the assets necessary to pay the donor’s estate_tax liability as drafted the trust agreement does not evidence any clear intention that the entire value of the trust assets were not to be considered as property passing from the donor id pincite n verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports the court of claims concluded that the value of the donor’s estate and death taxes was highly conjectural at the time of the gift reasoning that had the donor lived until the value of his estate would have reduced significantly because the three-year inclusion_period under sec_2035 would have lapsed for a particular gift made in and for every extra year the donor lived after the size of his estate would continue to diminish id pincite murray is distinguishable from the case at hand and there- fore is not persuasive unlike the donor in murray who did not intend to reduce the value of the gifts by the amount of the estate_tax liability petitioner expressly intended to reduce the value of her gifts by the amount of estate_tax liability assumed by the donees furthermore the trusts in murray assumed the donor’s entire estate_tax liability that was to be paid at an indefinite time in the future during which the donor’s estate could decrease an indefinite amount the donees in this case however assumed only the portion of petitioner’s estate_tax liability that could be incurred over a three-year span the value of the amount of sec_2035 estate_tax liability in this case may be predictable in estate of armstrong a donor made inter_vivos gifts of nearly all of his assets to his children his children expressly declined to assume gift_tax liability or potential sec_2035 estate_tax liability with respect to the gifts after the donor made the gifts he created an irrevocable grantor_trust donor’s trust from which he as the sole beneficiary received income payments the donor’s trust assumed and paid all gift_tax liability with respect to the gifts the chil- dren then entered into a transferee_liability agreement in which they agreed to pay any additional gift_tax liability resulting from ‘any proposed_adjustment to the amount of the gifts ’ estate of armstrong f 3d pincite although the agreement appeared to impose on the children the obligation to pay any additional gift_taxes if the internal_revenue_service irs revalued the gifts the parties actually the court of claims also noted that the executors did not present any evidence showing that it was possible to approximate the value of the obli- gation at the time of the gift 687_f2d_386 ct_cl verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner agreed that the donor’s trust would pay any additional gift_taxes while the children would be only secondarily liable id the donor passed away within three years of granting the inter_vivos gifts after the donor’s death the irs revalued the gifts and increased the gift_tax owed once again the donor’s trust paid the gift_tax owed and the children paid nothing the irs also determined that when the executor computed the value of the donor’s estate the executor failed to include the gift_tax paid_by the donor and the donor’s trust with respect to the inter_vivos gifts which resulted in a siz- able estate_tax deficiency because the inter_vivos gifts had depleted the estate’s assets the estate was unable to pay the estate_tax owed under sec_6324 the irs assessed the children as donees of the inter_vivos gifts with the estate_tax liability to the extent of the values of the gifts they received the estate and the donor’s trust filed for refund contending that the children’s obligation to pay additional gift and estate_taxes as a condition of the gift substantially reduced the values of the gifts and thus the gift_taxes owed the court_of_appeals for the fourth circuit rejected the contentions of the estate and the donor’s trust the estate and the donor’s trust claimed that they engaged in a net_gift transaction when the children agreed to pay all additional gift_taxes the court_of_appeals distinguished the facts in estate of armstrong f 3d pincite from a typical net_gift agreement in which there is no dispute that the donee is liable for all resulting gift_taxes the court noted that the children fully expected and intended that they were protected from ‘having to pay taxes and expenses_incurred as a result’ of the transactions id the court_of_appeals rea- soned any obligation of the donee to pay gift_taxes that is speculative or illusory evidences that the obligation was not a true condition of the gift at the time of transfer id pincite the court_of_appeals concluded that even if the chil- dren’s obligation was not speculative the children’s agree- ment to pay additional gift_taxes was illusory because the donor’s trust paid all of the gift_taxes id pincite presumably the irs assessed the children with the estate_tax liability only after issuing transferee_liability notices which were petitioned to this court see 114_tc_94 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports the estate and the donor’s trust also contended that the amounts of the gifts should be reduced by the amount of estate_taxes attributable to the gift_taxes that the children may be called upon to pay because they knew at the time of the gift that the donor’s estate would be unable to pay the estate_tax owed id pincite the court_of_appeals dis- agreed concluding t here is no evidence that the children agreed to pay the resulting estate taxes-in the event there were any-as a condition of the stock transfers rather the evidence instead shows that they intended to be protected from any_tax liability stemming from the transfers id pincite estate of armstrong is distinguishable on its facts from the case at hand and therefore is not persuasive unlike the chil- dren in estate of armstrong the donees in this case expressly agreed to pay both the resulting gift_tax liability and any potential sec_2035 estate_tax liability arising from the net_gift agreement moreover unlike the armstrong children the donees in this case engaged in a bona_fide net_gift agree- ment c fluctuation of estate_tax rates and exemption amounts finally we implied in mccord that because estate_tax rates and exemption amounts are subject_to change and rev- ocation altogether it would be difficult to determine the amount of the potential sec_2035 estate_tax liability see mccord v commissioner t c pincite the estate_tax rate and the accompanying exemption amounts is not the only tax_rate subject_to change com- paring the estate_tax to the capital_gains_tax the court_of_appeals for the fifth circuit in succession of mccord wrote for purposes of our willing buyer willing seller analysis we perceive no distinguishable difference between the nature of the capital_gains_tax and its rates on the one hand and the nature of the estate_tax and its rates on the other hand rates and particular features of both the capital_gains_tax and the estate_tax have changed and likely will continue to change with irregular frequency likewise despite considerable and repeated outcries and many aborted attempts neither tax has been repealed even though the final amount owed by the taxpayer as gift_tax has yet to be finally determined depending as it does on the final results of this case we are satisfied that the transfer_tax law and its rates that were in effect when the gifts were made are the ones that a willing buyer would insist on applying in determining whether to verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner insist on and calculate a discount for sec_2035 estate_tax liability succession of mccord v commissioner f 3d pincite the fact that the estate_tax lapsed in does not under- mine the court of appeals’ reasoning especially given that the estate_tax was reinstated in date see tax relief unemployment insurance reauthorization and job creation act of pub_l_no sec_101 sec_124 stat pincite and was extended permanently in see american taxpayer relief act of pub_l_no sec_101 c stat pincite8 both capital_gains_tax rates and estate_tax rates have changed since their introduction and are likely to change in the future just this year the capital_gains_tax rates for adjusted net capital_gains changed from to for cer- tain high-income individuals see american taxpayer relief act of sec_102 sec_126 stat pincite yet many courts have held that the fair_market_value of stock received by gift or bequest must be reduced by capital_gains_tax even if there is no indication that the capital_gains_tax will be triggered by the donee or beneficiary in the near future see eg 507_f3d_1317 11th cir finding that the tax_court erred by allowing only a partial discount for built-in capital_gains_tax liability inherent in a bequest of stock instead of allowing a dollar-for-dollar discount of the entire built-in capital_gains_tax under the arbitrary assumption that the under- lying corporation is liquidated on the date of the bequest vacating and remanding tcmemo_2005_131 estate of 301_f3d_339 5th cir finding that when valuing a bequest of stock a hypothetical willing buyer and willing seller must assume that the under- lying corporation has been liquidated on the valuation_date even if an actual liquidation is speculative rev’g and remanding tcmemo_2000_12 267_f3d_366 5th cir finding that the tax_court improperly determined only a partial discount for capital_gains_tax liability inherent in a bequest of stock because the tax_court failed to use a truly hypothetical willing buyer vacating and remanding tcmemo_1999_43 155_f3d_50 2d cir reducing a gift of stock by potential capital_gains_tax liabil- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports ities even though no liquidation or sale of the corporation was planned and finding that potential capital_gains_tax is not too speculative to be valued because the stock will be subject_to capital_gains_tax on disposition vacating and remanding tcmemo_1997_483 this court likewise held in 110_tc_530 that the value of a gift of stock should be discounted for lack of marketability attributed to inherent capital_gains_tax because a willing buyer and a willing seller would take the built-in capital_gains_tax into account even if no liquidation or sale of the underlying assets was contemplated at the time of the gift these cases show that it is possible to fix the value of built-in capital_gains_tax on the valuation_date despite fluctuations in the capital_gains_tax rates the potential for the capital_gains_tax to disappear the fact that there is no indication of when capital_gains_tax will be triggered by the donee or beneficiary if ever and the fact that it is unknown at the time of the gift what actual amount of capital_gains_tax the donee or beneficiary would pay if any we cannot foreclose the possibility that an appropriate respondent contends that the court_of_appeals for the second circuit to which an appeal in this case would lie would find the donees’ assump- tion of petitioner’s potential sec_2035 estate_tax to be too speculative because of the court of appeals’ conclusion in 155_f3d_50 2d cir vacating and remanding tcmemo_1997_483 as discussed above in eisenberg the court_of_appeals for the second circuit held that the value of stock in a particular corporation should be reduced by potential capital_gains_tax liabilities for gift_tax purposes even though no liquidation or sale of the corporation was planned at the time of the gift id pincite the court_of_appeals determined that it was inevi- table that the stock would be subject_to capital_gains_tax so the potential capital_gains_tax was not too speculative to be valued see id pincite respondent claims that because petitioner’s potential sec_2035 estate_tax liability is not inevitable the court_of_appeals would hold that it is too speculative to be reduced to a monetary value we disagree as dis- cussed in detail above simply because a contingency is not inevitable does not make the contingency too speculative to be reduced to a monetary value sec_1 imposes tax on a taxpayer’s net capital_gains for any tax- able year sec_1222 defines the phrase net capital_gains as the ex- cess of net_long-term_capital_gain over the net_short-term_capital_loss for the taxable_year thus a taxpayer’s net capital_gains depends on the inter- play between the taxpayer’s long-term_capital_gains and losses which make up net_long-term_capital_gains as well as the taxpayer’s short-term verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner method likewise may exist to fix the value of the potential sec_2035 estate_tax liability assumed by the donees in this case we note that the court_of_appeals for the fifth circuit is not alone in considering potential tax_liability in valuation cases in 507_f3d_1317 the court_of_appeals for the eleventh circuit ended a historical overview of discounts for built-in capital_gains with a discus- sion of succession of mccord id pincite referring to succession of mccord as part of the trend of cases that con- sider potential tax_liability the court_of_appeals wrote the fifth circuit in succession of mccord thereby extended the rationale of estate of davis to a gift_tax case involving contingent estate_taxes id pincite0 accordingly we agree with the conclusion of the court_of_appeals for the fifth circuit in succession of mccord that a willing buyer and a willing seller in appropriate cir- cumstances may take into account a donee’s assumption of potential sec_2035 estate_tax liability in arriving at a sale price estate depletion theory in mccord we also suggested that the mccord sons’ assumption of the potential sec_2035 estate_tax failed as consideration for a gift under the estate depletion theory see mccord v commissioner t c pincite in particular we pointed out that any benefit in money or money’s worth that might arise from a donee’s assumption of potential sec_2035 estate_tax arguably would accrue to the benefit of the donor’s estate and the beneficiaries thereof rather than the donor id our distinction between a benefit to the donor’s estate and a benefit to the donor was incorrect for purposes of the capital_gains_and_losses which make up net short-term_capital_losses see sec_1222 the actual amount of net_capital_gain that a donee or beneficiary will have when capital_gains_tax is actually triggered is there- fore difficult to determine at the time of the gift or bequest furthermore the rate of capital_gains_tax is based on the taxpayer’s tax- able income for the tax_year which cannot be precisely determined at the time of gift see sec_1 the court_of_appeals for the eleventh circuit referred to succession of mccord as estate of mccord verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports estate depletion theory the donor and the donor’s estate are inextricably bound according to the estate depletion theory whether a donor receives consideration is measured by the extent to which the donor’s estate is replenished by the consideration see paul supra pincite a donee’s assumption of potential sec_2035 estate_tax liability may provide a tangible benefit to the donor’s estate and therefore as a matter of law it could meet the requirements of the estate depletion theory under federal tax law the cost of any sec_2035 estate_tax liability is generally borne by the donor’s estate and not the donee of the gift see sec_2001 sec_2002 sec_2035 sec_2501 when petitioner gave the gifts to the donees petitioner’s assets accrued both gift_tax liability and potential sec_2035 estate_tax liability when the donees assumed the gift_tax liability peti- tioner’s assets were relieved of the gift_tax liability and therefore were replenished likewise when the donees assumed the potential sec_2035 estate_tax liability petitioner’s assets may have been relieved of the potential estate_tax liability this assumption which we have deter- mined may be reducible to a monetary value also may have replenished petitioner’s assets see paul supra pincite ade- quate and full consideration may among other things dis- charge the donor from liability respondent claims that because the entire net_gift agree- ment was a family type transaction the donees’ assumption of the potential sec_2035 estate_tax liability did not replenish petitioner’s estate to support claim respondent compares the situation in this case with that of wemyss this in wemyss the taxpayer wished to marry a widow the widow’s deceased husband had set up a_trust for her on the condition that if she remarried she would lose all income from the trust in order to induce the widow to marry the taxpayer transferred blocks of shares to her the couple mar- respondent also attempts to equate the case at hand to 324_us_308 a companion case to wemyss and to commis- sioner v bristol 121_f2d_129 1st cir vacating and remanding 42_bta_263 a case from the court_of_appeals for the first circuit and a precursor to wemyss both cases dealt with transfers of assets in ex- change for the relinquishment of dower and other marital rights the rea- soning and conclusions in both cases are similar to those in wemyss verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner ried shortly thereafter the supreme court found that the transfer of shares was a gift importantly the supreme court noted that money consideration must benefit the donor to relieve a transfer by him from being a gift and that t he section taxing as gifts transfers that are not made for ‘adequate and full money consideration’ aims to reach those transfers which are withdrawn from the donor’s estate commissioner v wemyss u s pincite unlike the taxpayer in wemyss petitioner may have received consideration-the donees’ assumption of the poten- tial sec_2035 estate_tax liability among other things in exchange for gifts of cash and securities-that is not expressly excluded or otherwise disregarded from consider- ation by the applicable regulations today sec_25 gift_tax regs expressly excludes the relinquishment of dower curtesy or any other marital right in a spouse’s estate from consideration it also expressly disregards consideration consisting of a promise of marriage which was at the heart of wemyss see eg 101_f3d_309 3d cir describing wemyss as determining that a promise of marriage is insufficient consideration for gift_tax purposes for tax-free transfer of property rev’g and remanding 105_tc_252 because a promise of marriage is unquantifiable and therefore not reducible to monetary value respondent’s comparison of the case at hand to wemyss thus falls flat the donees’ assumption of potential sec_2035 estate_tax liability may be quantifiable and reducible to monetary value e conclusion respondent has failed to show as a matter of law that the donees’ assumption of petitioner’s potential sec_2035 estate_tax liability cannot be consideration in money or money’s worth within the meaning of sec_2512 when wemyss was decided the revenue act of ch 47_stat_169 expressly excluded the relinquishment of dower and marital rights from consideration in money or money’s worth for estate_tax purposes see merrill u s pincite the supreme court in merrill concluded that the exclusion applied to the gift_tax as well because the gift_tax and estate_tax are in_pari_materia ie they must be construed together id pincite verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports iv donees’ assumption as outside the ordinary course of business transactions within a family group are subject_to special scrutiny and the presumption is that a transfer between family members is a gift 82_tc_239 aff ’d without published opinion 786_f2d_1174 9th cir respondent contends that the donees’ assumption of the potential sec_2035 estate_tax liability was itself a gift because the net_gift agreement was between family members and the net_gift agreement was not in the ordinary course of business respondent fur- ther claims that no part of the net_gift agreement presum- ably including the donees’ assumptions of the gift_tax liability and the potential sec_2035 estate_tax liability was bona_fide at arm’s length and free from any donative_intent respondent’s claim that a transfer between family mem- bers is necessarily a gift unless it was in the ordinary course of business is erroneous a transfer between family members that is not in the ordinary course of business may still avoid gift_tax to the extent it is made for consideration in money or money’s worth pursuant to sec_25_2512-8 gift_tax regs a transfer made in the ordinary course of business is necessarily a transfer made for consideration however not all transfers made for consideration are made in the ordinary course of business sec_25_2511-1 gift_tax regs distinguishes the two the gift_tax is not applicable to a transfer for a full and adequate_consideration in money or money’s worth or transactions emphasis added thus a transfer not in the ordinary course of business may still avoid gift_tax to the extent it is made for full and adequate_consideration regardless of whether the transfer was between family members to ordinary business additionally respondent’s argument is undermined by respondent’s concession that the donees’ assumption of gift_tax is not subject_to gift_tax see also revrul_75_72 a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth sec_25_2512-8 gift_tax regs verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner c b providing an algebraic formula for determining the amount of gift_tax owed on a net_gift the donees’ assumption of gift_tax was between family members and was not made in the ordinary course of business but respondent concedes that it was consideration in money or money’s worth given in exchange for petitioner’s gifts we further note that nothing in the record indicates that the net_gift agreement was not bona_fide or made at arm’s length petitioner and the donees were represented by sepa- rate counsel and the net_gift agreement was the culmination of months of negotiation v conclusion there are genuine disputes of material fact as to whether the donees’ assumption of petitioner’s potential sec_2035 estate_tax liability constituted consideration in money or money’s worth respondent is not entitled to sum- mary judgment on this issue an appropriate order will be issued reviewed by the court colvin foley vasquez wherry holmes paris and buch jj agree with this opinion of the court gale goeke kroupa gustafson morrison and lauber jj concur in the result only goeke j concurring i agree with judge lauber’s concur- ring opinion and write separately only to point out a foresee- able valuation issue that may result from the strategy in this case at the time of a donor’s death the code is clear that t he value of the gross_estate of the decedent shall be determined by including the value at the time of his death of all property real or per- sonal tangible or intangible wherever situated sec_2031 petitioner recognized that the donor’s legal right to have the donees pay any sec_2035 estate_tax liability is a new asset of the donor that must be included in her gross_estate like any other contract right indemnity right or similar claim she owned at death petitioner’s position pre- sumes the value of this obligation at death is the same as the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports calculated value at the time the asset is created this presumption is illogical the estate_tax liability and therefore the indemnity right is going to depend on the facts and circumstances if the donor dies after three years have passed since the date of the gift transaction then the value of that new asset will be zero ie no estate_tax liability arises by virtue of sec_2035 if however the donor dies within that three-year period then the indemnity right will be equal to whatever the estate_tax liability actually is this is in contrast to the value petitioner estimates with mortality_table calculations consequently the donees either could get a windfall ie getting a gift_tax discount and not paying any estate_tax or may end up suffering some serious repercussions neces- sitated by finding consideration ie potentially paying a lot more in estate_tax than is in accord with the discount they received this issue is not before us now but we should rec- ognize the issue we create in finding the present promise to pay contingent estate_tax may be consideration to the donor lauber j agrees with this concurring opinion lauber j concurring i agree that the motion for sum- mary judgment filed by respondent irs or respondent should be denied and i concur in the opinion of the court i write separately to express my views on two points as a condition of receiving the gifts at issue the donor’s four daughters assumed an obligation to pay any additional estate_tax that might arise by virtue of the sec_2035 gross-up -that is the possibility that the gift_taxes paid on their gifts would be included in the gross_estate if the donor died within three years of making the gifts i will refer to this contingent_liability as an obligation to pay the sec_2035 tax the irs seeks summary_judgment on the ground that the donees’ assumption of an obligation to pay the sec_2035 tax cannot as a matter of law constitute consideration received by the donor in exchange for the gifts see sec_2512 according to the irs therefore the donees’ assumption of this liability cannot be considered as verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner an offset in determining the value of the gifts for federal gift_tax purposes in 120_tc_358 rev’d and remanded sub nom 461_f3d_614 5th cir we resolved this issue in favor of the commissioner holding after a lengthy trial that the donees’ assumption of an obligation to pay the sec_2035 tax did not constitute consideration within the meaning of sec_2512 we offered two rationales for this holding first we determined that no recognized method exists for approximating the burden of the estate_tax with a sufficient degree of certitude to be effective for federal gift_tax purposes mccord t c pincite we analogized the donees’ assumption of an obligation to pay the sec_2035 tax to the donor’s contingent reversionary_interest in 318_us_184 which the supreme court deemed too speculative to be treated as an offset in determining the value of a gift see mccord t c pincite n second we cited the ‘estate depletion’ theory of the gift_tax as additional support for our holding id pincite citing 324_us_303 we reasoned that any value derived from the donees’ satisfaction of their obligation to pay the sec_2035 tax would accrue to the benefit of the donor’s estate and the beneficiaries thereof rather than the donor id the donor in that situation we concluded might receive peace of mind but that is not the type of tangible benefit required to invoke net_gift principles ibid the court’s opinion discusses at length both rationales advanced in mccord-the too speculative theory and the estate depletion theory the court finds neither rationale persuasive and appears to overrule mccord at least to the the irs frames the question as whether the donees’ assumption of an obligation to pay the sec_2035 tax constitutes adequate and full con- sideration in money or money’s worth within the meaning of sec_2512 but if the donees’ assumption of this liability represented an ade- quate and full consideration there would be no gift at all where as here the donor receives in exchange something less than an adequate_and_full_consideration we are required to determine the amount by which the value of the gifted property exceed s the value of the consideration that the donor actually receives sec_2512 i will refer to the latter as con- sideration or return consideration verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports extent it addresses the former as explained more fully below i agree that the irs’ motion for summary_judgment should be denied but i disagree with the court’s treatment of mccord a the too speculative theory the argument respondent advances in support of his sum- mary judgment motion is as follows the daughters’ assump- tion of the sec_2035 liability does not constitute consideration within the meaning of sec_2512 because it does not increase the value of petitioner’s taxable_estate 324_us_303 absent from this argument is any contention that the daugh- ters’ assumption of the sec_2035 tax is too specula- tive to be considered for federal gift_tax purposes indeed in a footnote respondent explicitly reserves the issue of whether the donees’ exposure to the executor is too specula- tive to quantify as a matter of law a ddressing the ‘too speculative’ issue respondent assures us is not necessary for purposes of ruling on his motion for summary_judgment at the summary_judgment stage of this case the court thus confronts a scenario in which neither party is asking us to consider or reconsider the too speculative rationale articulated in mccord by reserving this issue respondent has preserved the option of advancing this argument in his posttrial briefs after all evidence in the case has been heard because respondent does not urge the too speculative theory in support of his motion for summary_judgment and because respondent may end up never advancing this theory at all i believe that the court’s discussion of this point is premature familiar principles of judicial restraint counsel that courts refrain from deciding complex questions until it is absolutely necessary to do so that admonition applies with particular force where as here the consequence of a premature deci- sion would be to overrule a binding precedent under the doctrine_of stare_decisis this court should be reluctant under any circumstances to overrule a binding precedent when we face a motion for summary_judgment in which the moving party explicitly disclaims reliance on the rationale embraced by that precedent the force of stare_decisis is quite compel- ling verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner for these reasons i believe that the court’s lengthy discussion of the too speculative theory is unnecessary at the summary_judgment stage of this case i also think it improper to consider overruling mccord insofar as it embraces the too speculative theory until a party has squarely presented this issue for resolution there is no need to address either of these questions in order to dispose_of respondent’s pending motion for summary_judgment both questions may appropriately be addressed if necessary in the posttrial opinion b the estate depletion theory to the extent that respondent relies on mccord at all in support of his motion for summary_judgment it is for the second rationale articulated in mccord-namely the estate depletion theory here as in mccord respondent contends that the donees’ assumption of an obligation to pay the sec_2035 tax does not increase the value of petitioner’s taxable_estate because an heir’s agreement to pay the por- tion of the estate_tax allocable to the property received by that heir does not affect the size of the taxable_estate that agreement according to respondent cannot constitute consideration as a matter of law within the meaning of sec_2512 in mccord v commissioner t c pincite we reasoned that the only value derived by the donor as opposed to her estate from the donees’ promise was peace of mind and we held that this intangible benefit was insufficient to constitute consideration that could serve to offset the face value of the gifts here respondent frames his estate depletion argu- ment quite differently in this case respondent contends that the donees’ agreement to pay the sec_2035 tax does not increase the value of petitioner’s taxable_estate because that agreement operates merely as an agreement to apportion the burden of the tax within the estate and in effect among the estate’s beneficiaries i will refer to this contention as respondent’s apportionment clause argument while i cannot join the court’s decision to overrule mccord at this stage of this case i agree that the characterization of the valuation exer- cise as too speculative or highly remote is a factual issue properly re- solved at trial should respondent ultimately advance this contention see op ct p verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports the court properly refrains from granting summary judg- ment to respondent on the estate depletion issue in the course of its opinion however the court does not mention respondent’s apportionment clause argument because respondent’s estate depletion and apportionment clause arguments are closely intertwined the court’s opinion war- rants clarification according to respondent the estate_tax ultimately due from petitioner’s estate and the assets out of which that tax will be paid will be exactly the same regardless of the donees’ agreement to pay the sec_2035 tax the only effect of that agreement is that a portion of the estate tax- namely the portion attributable to any sec_2035 inclu- sion-will be paid_by the donees rather than by the executor but if the daughters receiving the inter_vivos gifts are also beneficiaries of petitioner’s estate they will bear the eco- nomic burden of the estate_tax either way they will pay the sec_2035 portion of the tax under the agreement or absent the agreement they will receive a proportionately smaller inheritance because the sec_2035 portion of the tax will have been paid_by the executor in neither case is the estate replenished respondent bolsters his estate depletion theory by ref- erence to new york trust and estate law according to respondent new york statutory law would apportion the federal estate_tax attributable to the sec_2035 gross- up to the persons benefited by the gifts and the statute would require those persons to pay that portion of the estate_tax the daughters’ assumption of the obligation to pay the sec_2035 tax in respondent’s view simply memorial- izes an obligation they would have anyway under new york law if that is true their contractual assumption of this obligation arguably confers no benefit on the donor or her estate-respondent calls it a worthless piece of paper and hence it does not constitute consideration to either of them stated differently a willing buyer of the gifted assets would not regard as a negative the condition that she assume contingent_liability for the sec_2035 tax if she already bore contingent_liability for the sec_2035 tax under new york law rather a willing buyer would agree to pay face value for the gifted assets unreduced by the notional verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner encumbrance represented by the contingent sec_2035 liability petitioner responds to respondent’s apportionment clause argument on several levels petitioner points out correctly that t he commissioner’s argument is grounded in his assumption that the d aughters are the beneficiaries of mrs steinberg’s estate according to petitioner this assumption is not supported by any evidence in the record and is entirely speculative since the beneficiaries of mrs stein- berg’s estate will not be known until she dies and there is an estate if the daughters are beneficiaries of mrs stein- berg’s estate petitioner seems to acknowledge that the apportionment provisions of new york law would impose on them the same obligation to pay the sec_2035 tax that they assumed contractually in the net_gift agreement but petitioner contends that the donees’ contractual assumption of this liability nevertheless benefits the estate because the net_gift agreement provides an effective enforcement mecha- nism that does not exist under the new york statute i agree that respondent’s motion for summary_judgment should be denied because the proper disposition of his apportionment clause argument hinges on resolution of dis- puted issues of material fact see op ct p these facts may include the following whether petitioner’s daughters at the time of the gifts were beneficiaries under her will whether petitioner’s daughters if not then beneficiaries under her will should be regarded as such because they were the natural objects of her affection and bounty whether petitioner a new york resident when she made the gifts should be deemed a new york domiciliary for purposes of applying the new york apportionment statute whether the net_gift agreement as petitioner contends provides an effective enforcement mechanism that does not exist under the new york statute whether the bulk of petitioner’s assets will be subject_to probate or will pass by trust or other nonprobate mechanism which might affect ease of enforce- ment and whether any incremental enforcement benefit is substantial enough to constitute consideration within the meaning of sec_2512 the court appears to recognize that respondent while not entitled to summary_judgment on his estate depletion theory could prevail on this theory at trial if the requisite verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports facts are resolved in his favor indeed the proper disposition at trial of respondent’s apportionment clause argument may determine not only whether the donees’ agreement to pay the sec_2035 tax constitutes consideration but also the nature and outcome of the valuation exercise if the only benefit accruing to petitioner and her estate from the donees’ agreement to pay the sec_2035 tax is the incre- mental benefit the executor derives from having a contrac- tual as well as a statutory enforcement mechanism against the daughters the actuarial value of their assumption of the contingent sec_2035 liability becomes essentially irrele- vant the thing to be valued in that event-the consider- ation received by petitioner’s estate-will be this incre- mental enforcement capacity enjoyed by the executor as judge raum noted years ago we should be cautious in treating as statutory consideration obligations assumed in an intrafamily transaction under ‘colorable family con- tracts ’ 36_tc_900 quoting 90_f2d_747 1st cir assuming arguendo that the actuarial value of the daughters’ assumption of the contingent sec_2035 liability is dollar_figure as petitioner contends the value of the incremental enforcement capacity enjoyed by the executor may be substantially less than that in sum the court properly leaves the evaluation and dis- position of respondent’s apportionment clause argument for a posttrial opinion after all the evidence in this case has been heard respondent’s motion for summary_judgment should be denied not because his estate depletion theory is wrong but because the proper resolution of the apportionment clause argument underlying his estate depletion theory hinges on disputed fact because respondent could ultimately prevail on his estate depletion theory if the trial establishes the requisite facts in his favor it would clearly be premature to overrule this aspect of mccord at the present stage of this case that is a question for another day issues of material gale goeke kroupa gustafson and morrison jj agree with this concurring opinion verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner halpern j dissenting i introduction respondent has moved for summary adjudication that in computing the amount of a gift a donee’s promise to pay the additional federal and state estate_taxes that might arise by virtue of the application of sec_2035 does not constitute adequate_and_full_consideration in money or money’s worth within the meaning of sec_2512 as respondent makes clear in replying to petitioner’s response to his motion respondent is challenging the nature of the consideration in this motion not the fair_market_value of that consider- ation because it is only the nature of the consideration that respondent is challenging i agree with judge lauber that the discussion of the too speculative theory is unnecessary at this stage of this case i further agree with him that it is at this time improper to consider overruling 120_tc_358 rev’d and remanded sub nom 461_f3d_614 5th cir insofar as it embraces that theory i do believe that we should grant respondent’s motion on the ground that allowing a reduction of an otherwise taxable transfer by an actuarial estimate of the value of the estate_tax that might result because of the application of sec_2035 is inconsistent with congress’ purpose in enacting sec_2035 ii some background congress enacted the predecessor of sec_2035 to mitigate in part a disparity between the tax bases subject_to the gift_tax and the estate_tax respectively the gift_tax base is tax exclusive while the estate_tax base is tax inclusive thus assume a wealth transfer_tax system that from the first dollar taxes all gratuitous transfers of wealth at a single rate say under such a system the dollar_figure million taxable_estate of a decedent let’s call her mother will bear a tax of dollar_figure which will leave dollar_figure to distribute to the decedent’s heir daughter the tax_base against which the hypothetical flat-rate estate_tax is applied is inclu- sive of the tax to be paid so that the whole of mother’s tax- able estate whether going to daughter or going to the tax verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports collector is subject_to that flat-rate estate_tax on the other hand if before she died mother decided to rid herself of her dollar_figure million by making a gift to daughter she could from dollar_figure million make a gift of dollar_figure paying a gift_tax of dollar_figure daughter would receive dollar_figure more and the tax collector would receive an equal amount less than either would receive were mother to let the dollar_figure million pass through her estate to daughter the reason for the dif- ference in result is that the gift_tax base excludes the tax to be paid so that only the amount_of_the_gift is taxed while the estate_tax base includes the amount of tax to be paid congress was fully aware of the disparity in the transfer_tax bases applicable for the gift_tax and the estate_tax when it enacted the predecessor of sec_2035 see h_r rept no pincite 1976_3_cb_735 it chose to mitigate that disparity only with respect to gifts made within three years of death id the mitigation mechanism is the so-called sec_2035 gross-up rule by which any gift_tax paid on gifts made within three years before death is added to the gross_estate the report of the committee on ways and means puts it this way this ‘gross-up’ rule will eliminate any incentive to make deathbed tranfers sic to remove an amount equal to the gift_taxes from the transfer_tax base h_r rept no supra pincite c b vol pincite the sec_2035 gross-up rule accomplishes congress’ purpose by subjecting any gift made within the statutory period to taxation exactly as it would have been taxed had the transferred amount been part of the decedent’s gross_estate thus assume that mother had opted for a lifetime_transfer paying dollar_figure in gift_tax and making a gift to daughter of dollar_figure assume further that mother dies within three years of making the gift sec_2035 would include in her gross_estate the dollar_figure paid in gift_tax which assuming that her taxable_estate equaled her gross_estate would attract an estate_tax of dollar_figure the sum of the prior gift_tax paid_by mother dollar_figure and the current estate_tax borne by her estate dollar_figure equals dollar_figure which is exactly what it would have been had mother made no gift and died possessed of dollar_figure million moreover dying the following table shows the gift_tax and the equivalency between a verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner penniless she either paid in tax or gave to daughter all of her dollar_figure million mother’s estate would have no funds to bear the estate_tax which pursuant to sec_6324 would be borne by daughter who in effect would have to return dollar_figure to the estate to pay the estate_tax reducing daughter’s net benefit received from mother to dollar_figure as shown supra note that sum dollar_figure is exactly the sum that she would have received had mother made no life- time gifts and had she named daughter sole beneficiary of her estate of course if mother survives her gifts by more than three years the more lenient gift_tax result prevails if mother opts for a lifetime_transfer she has two choices with respect to paying the resulting dollar_figure gift_tax she can pay the tax herself giving daughter a straight gift of dollar_figure or she can make what the opinion of the court describes as a net_gift giving daughter dollar_figure million on the condition that daughter pay the dollar_figure gift_tax whether mother chooses to make a straight gift or she chooses to make a net_gift the amount of of the gift_tax is the same as is the amount of mother’s gift to daughter put generally the proposition is that in the case of a donor with a given sum of pretax wealth out of which she would like to make the maximum gift the calculation of the maximum gift and the determination of the resulting gift_tax is the same whether the donor intends a straight gift or a net_gift the calculation need not be difficult the donor with some gross amount g wishing to determine the net amount n that after paying tax at rate t will along with the tax add up to g can express her problem as follows n tn g this equation can be restated as lifetime_gift subject_to a sec_2035 gross up and solely a testamentary transfer estate_tax gift_tax no prior gifts estate_tax sec_2035 applies wealth gift_tax estate_tax total transfer_taxes wealth to donee heir dollar_figure big_number --- big_number big_number dollar_figure --- big_number big_number big_number dollar_figure big_number big_number big_number big_number verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports n t g and restated again as n g t thus setting g equal to dollar_figure million n is dollar_figure and by subtracting n from g the gift_tax is dollar_figure the procedure described is solely about determining how much one can give away under a tax-exclusive gift_tax at rate t it is also useful to illustrate that at any positive tax_rate t and for any gross amount g the amount that can be given by gift g t will always exceed the amount that can be transferred at death g - t iii donee’s agreement to pay sec_2035 liability now let us suppose that mother having opted for a life- time transfer transfers to daughter the whole dollar_figure million obligating daughter to pay the resulting gift_tax and further making her promise to pay the estate_tax that will result on account of sec_2035 if mother should die within three years of making the gift has the calculus of the gift and the resulting gift_tax changed certainly not because of daugh- ter’s obligation to pay any gift_tax but what about because of her promise to pay any estate_tax an actuarial value can be assigned to that obligation petitioner’s attorney and her appraiser have written an article setting forth a method for valuing a donee’s obligation to pay the estate_tax resulting from a sec_2035 gross-up michael s arlein william h frazier the net net_gift tr est arlein frazier they assume an 85-year-old donor transferring dollar_figure million to her son the donee on date who in addition to agreeing to pay the gift_tax agrees to pay any estate_tax resulting from any sec_2035 gross-up they call the arrangement a net net_gift ------ the procedure is elaborated on in revrul_75_72 1975_1_cb_310 the amount that can be given by gift g t will always exceed the amount that can be transferred at death g - t since verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie s p e w o r r a s e l i f v steinberg v commissioner calculating an estate_tax of dollar_figure and taking into account mortality and present_value factors they assign a value of dollar_figure to the donee’s obligation to pay the estate_tax dividing dollar_figure by dollar_figure i calculate a discount factor of which for convenience i will adopt for my calculations so if the net net_gift form is respected the net amount of mother’s lifetime_transfer to daughter would be calculated by subtracting from the dollar_figure million the actuarial value of daughter’s obligation to pay the estate_tax liability resulting from a sec_2035 gross-up the calculation of the poten- tial sec_2035 liability is somewhat complex because it is dependent on the amount_of_the_gift tax which determines the potential sec_2035 liability which in turn is dependent on the actuarial value of daughter’s obligation to pay that liability a good idea of how the relevant calcula- tions are done can be obtained from arlein frazier supra pincite valuing the sec_2035 liability if the net net_gift form is respected i calculate that on the transfer of dollar_figure million to daughter subject_to her obligation to pay any resulting sec_2035 liability the resulting net net_gift and net net_gift tax would be dollar_figure and dollar_figure respectively the sec_2035 gross-up amount would be dollar_figure the gift_tax paid giving rise to dollar_figure of potential estate_tax taking of that amount results in an actuarial value of dollar_figure for daugh- ter’s obligation to pay that tax the gift_tax savings from the net net_gift would be dollar_figure if mother should die within three years of making the gift the estate_tax savings would the following table compares a gift or a net_gift to a net net_gift gift_tax net net_gift tax difference wealth sec_2035 obligation net transfer_gift_tax gift wealth to donee heir dollar_figure --- big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number --- --- --- 1dollar_figure --- -big_number 1reduction in the amount_of_the_gift tax 2increase in the amount of wealth to donee heir verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports be dollar_figure the total transfer_tax savings should she die within three years would be dollar_figure those savings seem fundamentally at odds with congress’ purpose in enacting sec_2035 ie to eliminate incen- tives to make deathbed transfers daughter’s agreement to pay the estate_tax resulting from a sec_2035 gross-upis different in_kind from her agreement to pay the gift_tax the latter obligation is a definite fixed obligation to pay a tax that is presently due when mother gives to daughter both a gift and the money to pay the gift_tax the economic and tax consequences are no different than had mother held on to the tax money and paid the tax herself moreover whether mother or daughter pays the gift_tax has nothing whatsoever to do with the amount_of_the_gift daughter’s obligation to pay the estate_tax is something else entirely it is not an obligation to pay a tax that is presently due indeed it is an obligation to pay an estate_tax liability that might or might not eventually come due it is in essence daughter’s promise to return to mother’s estate that portion of a gift that must be paid to the tax collector if it turns out that the gift was in effect mistakenly subject_to the lenient tax-exclusive gift_tax rules when it should have been subject_to the stricter the following table compares the estate_tax for a straight gift or a net_gift to the estate_tax for a net net_gift estate_tax sec_2035 applies sec_2035 gross-up_estate_tax dollar_figure big_number 1reduction in amount of estate_tax net net estate_tax sec_2035 applies dollar_figure big_number difference --- 1dollar_figure the following table compares the total transfer_taxes for a straight gift or a net_gift to the total transfer_taxes for a net net_gift estate_tax sec_2035 applies dollar_figure big_number big_number big_number big_number net net estate_tax sec_2035 applies dollar_figure big_number big_number big_number big_number difference --- dollar_figure big_number 1big_number 2-big_number wealth estate_tax gift_tax total transfer_taxes wealth to donee heir 1transfer tax savings 2increase in the amount of wealth to donee heir verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie steinberg v commissioner tax-inclusive estate_tax rules if daughter has to return a portion of the gift to mother’s estate in order to pay the estate_tax both daughter and the estate are in exactly the same positions with respect to the sum of gift_tax and the estate_tax in which they would be had mother died with an estate equal to the sum of the gift and the gift_tax paid which estate she had left entirely to daughter if the estate_tax due from mother’s estate on a taxable_estate of dollar_figure million left to daughter is dollar_figure a life- time transfer of dollar_figure million to daughter subject_to her obliga- tion to pay the gift_tax and any estate_tax resulting from a sec_2035 gross-up should if sec_2035 is serving its purpose produce a gift_tax that when added to the estate’s potential sec_2035 liability equals dollar_figure as the calculations above illustrate that will not be so if the net net_gift form is respected congress enacted sec_2035 to impose estate taxation on more leniently taxed lifetime gifts when the transferor dies within three years of making the gift allowing the transferor to assimilate the potential sec_2035 liability into the net-gift rubric allows the transferor to render more lenient the gift taxation if no sec_2035 liability arises and the estate taxation assuming that it does arise of the transfer that seems an obvious subversion of congress’ purpose in enacting sec_2035 indeed allowing the donor of a gift to reduce an otherwise taxable transfer by an actuarial estimate of the estate_tax resulting from a sec_2035 gross-up that may never occur has the perverse effect of incentivizing deathbed trans- fers if mother believes that she has only months to live then indeed petitioner’s attorney and her appraiser in their article state it’s important to note that under most circumstances the donee’s as- sumption of the sec_2035 liability does not actually increase the donee’s tax exposure if the donee is the residuary beneficiary of the donor’s estate and the donor’s will directs that all estate_taxes be paid out of the residue the sec_2035 liability would be borne by the donee regardless of his assumption of the liability pursuant to the net_gift agreement likewise in the absence of a direction under the donor’s will most state tax apportionment statutes would allocate the sec_2035 liability to the donee michael s arlein william h frazier the net net_gift tr est fn ref omitted see supra note see supra note verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie united_states tax_court reports if sec_2035 is working as congress intended the imminence of death and the resulting estate_tax should not be an incentive for her to make a deathbed transfer since the transfer_tax burden on dollar_figure million should be the same whether she immediately gives dollar_figure million to daughter or lets it pass through her estate if on the other hand making a net net_gift to daughter will reduce both the gift_tax and if she should die as expected the resulting estate_tax then there is an incentive to make a deathbed transfer that cannot be what congress intended when it enacted sec_2035 nor should the conclusion change if mother had wealth in excess of dollar_figure million that formed part of her taxable_estate and that would have borne part of the sec_2035 liability had daughter not agreed to bear that liability pursu- ant to the net net_gift arrangement if mother’s wealth exceeded dollar_figure million the transfer_tax savings to the estate on account of the net net_gift arrangement would be the same only the incidence of the reduced estate_tax would shift from someone else to daughter iv conclusion if it succeeds the net net_gift arrangement certainly reduces the gift_tax attendant to a fixed dollar transfer and if the donor dies within the prescribed period it also reduces the estate_tax resulting from a sec_2035 gross-up i find it hard to believe that in enacting the predecessor of sec_2035 to disincentivize deathbed gifts congress intended not only to encourage a contrary result but also to allow all gift-givers to bootstrap themselves into a better position with respect to the gift_tax than they would be in if no sec_2035 liability ever has to be paid f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb steinb jamie
